Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5, 7, 11-13, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “each of the power spectrums is formed by multiplying the Fast Fourier Transform (FFT) with the matched filter”.  Claim 5 depends on claim 3, which recites “a Fast Fourier Transform (FFT) of the original audio clip when processed by one of the plurality of different audio codecs”.  Claim 3 depends on claim 2, which recites “the matched filter is based on a complex conjugate of a Fast Fourier Transform (FFT) of the original audio clip”.  There are therefore two distinct FFTs recited in this claim dependency: the FFT of the original audio clip when processed by one of the plurality of different audio codecs as recited in claim 3, and the FFT of the original audio clip as recited in claim 2.  Since there are two different FFTs recited in claims 2 and 3, it is unclear whether “the Fast Fourier Transform (FFT)” recited in claim 5 is referring to the FFT of claim 2 or the FFT of claim 3.

	Claim 7 recites the equations “MF(f) = CCFFT(f)” and “MF(f) = CCFFT(f)/FFT(f) * CCFFT(f)”.  While claim 2 refers to a complex conjugate of a Fast Fourier Transform (FFT), the claims do not disclose that “CCFFT(f)” is the complex conjugate of a Fast Fourier Transform (FFT).  The term “CCFFT(f)” is not defined in the claims as filed. If the term “CCFFT(f)” does indeed refer to the complex conjugate of a Fast Fourier Transform (FFT), it should be expressly indicated in the claims.

Claim 11 recites the limitation "the Fast Fourier Transform (FFT)" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “within 15 percent… of a highest power spectrum”, and the claim also recites “within… 10 percent… of a highest power spectrum”, and the claim also recites “within… 5 percent… of a highest power spectrum” which are a narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 13 recites the limitation "the Fast Fourier Transform (FFT)" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites “each of the power spectrums is formed by multiplying the Fast Fourier Transform (FFT) with the matched filter”.  Claim 20 depends on claim 18, which recites “a Fast Fourier Transform (FFT) of the original audio clip when processed by one of the plurality of different audio codecs”.  Claim 18 depends on claim 17, which recites “the matched filter is based on a complex conjugate of a Fast Fourier Transform (FFT) of the original audio clip”.  There are therefore two distinct FFTs recited in this claim dependency: the FFT of the original audio clip when processed by one of the plurality of different audio codecs as recited in claim 18, and the FFT of the original audio clip as recited in claim 17.  Since there are two different FFTs recited in claims 17 and 18, it is unclear whether “the Fast Fourier Transform (FFT)” recited in claim 20 is referring to the FFT of claim 17 or the FFT of claim 18.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Patent No. 5,649,052).
In regard to claim 16, Kim discloses a process for selecting a desired audio codec from a plurality of audio codecs, comprising:
determining a plurality of power spectrums of an original audio clip when processed with a plurality of different audio codecs (see Fig. 1, an input digital audio signal is encoded by two encoders 10A and 10B, column 2, lines 53-58; then decoded by decoders 20A and 20B, column 3, lines 15-19; and then power spectrums for each are determined by units 30 and 34, respectively, column 3, lines 19-25); and
identifying a selected audio codec from the plurality of different audio codecs having a highest power spectrum (the power spectrums are used to calculate a perceptual spectrum distance, in order to select the encoded signal with the least distortion, column 5, lines 26-36).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Devlin (MXF_the Material eXchange Format).
In regard to claim 19, Kim discloses compressing the original audio clip with the selected audio codec (the selected encoded audio signal is formatted and transmitted, column 5, line 37 to column 6, line 6).
Kim does not disclose wrapping it within a metadata file, wherein the type of the selected audio codec is specified within the metadata file.
Devlin discloses wrapping a compressed audio clip within a metadata file, wherein the type of the selected audio codec is specified within the metadata file (metadata describing the body contents, e.g. MPEG or DV, pages 5-6, Metadata section).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to wrap it within a metadata file wherein the type of the selected audio codec was specified within the metadata file, because it would result in improved workflows and more efficient working practices, as taught by Devlin (page 1, What is MXF? section, first paragraph).


Allowable Subject Matter
Claims 1-4, 6, 8-10, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
While Kim discloses utilizing power spectrums to select a desired audio codec, Kim and the additional prior art of record does not disclose or suggest to create a matched filter to determine a plurality of different power spectrums of the original audio clip when processed with a plurality of different audio codecs, as required by claim 1.  Similarly, Kim and the additional prior art of record does not disclose or suggest determining a power spectrum of an original audio clip when processed with a plurality of different audio codecs utilizing a matched filter based on the original audio clip, as required by claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 17 requires the plurality of power spectrums to be determined utilizing a matched filter based on the original audio clip, wherein the matched filter is based on a complex conjugate of a FFT of the original audio clip. Claim 17 would be allowable for similar reasons as claim 1.  Claims 18 and 20 depend on claim 17, and therefore would also be allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reynolds, Sirivara, Mabey, Zhao, Pereira, Akio et al., Guido et al., Vercellesi et al., and Gunwan et al. were cited in parent application 16/159,707.  Othmer et al., Mabey et al., Trainor, Halcrow et al., Kwon, Kim, Tortosa et al.,  disclose additional methods for selecting an optimal audio codec.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 11/9/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656